       Case 2:13-cr-00021-KS-MTP Document 327 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                 CRIMINAL NO. 2:13-cr-21-KS-MTP-002


ROGER RANDELL JONES


                                              ORDER

       THIS CAUSE IS BEFORE THE COURT on a statement which the Court interprets as a

Motion to file under the First Step Act for a reduction of sentence. The Court finds that the

Movant, Roger Randell Jones, has the right to file whatever he desires in this Court. There is no

further relief requested in this Statement, and if the Defendant desires to file under the First Step

Act he should file the Petition with the Clerk of Court.

       SO ORDERED this the ___9th___ day of February, 2021..



                                          ____s/Keith Starrett_________________
                                          UNITED STATES DISTRICT JUDGE
